Exhibit 3 BYLAWS OF THE BLACK & DECKER CORPORATION ARTICLEI Stockholders SECTION 1.AnnualMeeting. The annual meeting of stockholders shall be held on the date and at the time and place as the Board of Directors may by resolution provide for the purpose of electing directors and for the transaction of only such other business as is properly brought before the meeting in accordance with these Bylaws. To be properly brought before the meeting, business must be either (a) specified in the notice of meeting (or any supplement thereto) given by or at the direction of the Board, (b) otherwise properly brought before the meeting by or at the direction of the Board, or (c) otherwise properly brought before the meeting by a stockholder.In addition to any other appli­cable requirements, for business to be properly brought before an annual meeting by a stockholder, the stockholder must have given written notice thereof that is received by the Secretary of the Corporation at the principal executiveoffices of the Corporation not less than 120 days nor more than 150 days prior to the first anniversary of the date on which the Corporation first mailed its proxy materials in connection with the previous year’s annual meeting of stockholders; provided, however, that if the date of the annual meeting is more than 30 days earlier or more than 60 days later than the anniversary date of the previous year’s annual meeting, notice by the stockholder must be so received not more than 110 days prior to the annual meeting and not less than the later of 90 days prior to the annual meeting or 10 days following the day on which public announcement of the date of the annual meeting is first made.A stockholder's notice to the Secretary shall set forth as to each matter the stock­holder proposes to bring before the annual meeting (i) a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (ii) the name and record address of the stockholder proposing such business and of the beneficial owner of the Corporation’s shares, if any, on whose behalf the proposal is made, (iii) the class and number of shares of capital stock of the Corporation that are owned of record or beneficially by the stockholder and the beneficial owner, if any, on whose behalf the proposal is made, (iv) any material interest of the stockholder and of the beneficial owner of the Corporation’s shares, if any, on whose behalf the proposal is made in such business, (v) a description of any agreement, arrangement, or understanding with respect to such business among the stockholder, the beneficial owner, if any, on whose behalf the proposal is made, any of their respective affiliates or associates, and any others (including their names) acting in concert with any of the foregoing, (vi) a description of any agreement, arrangement, or understanding that has been entered into as of the date of the stockholder’s notice by, or on behalf of, the stockholder, the beneficial owner, if any, on whose behalf the proposal is made, or any of their respective affiliates or associates the effect or intent of which is to mitigate loss to, manage risk or benefit of share price changes for, or increase or decrease the voting power of the stockholder, the beneficial owner, or their respective affiliates and associates with respect to shares of capital stock of the Corporation, including but not limited to any derivative or short positions, profit interests, options, hedging transactions, and borrowed or loaned shares, and (vii) a representation that the stockholder will update or supplement the foregoing information as of the record date for the meeting not later than 10 days after the record date for the meeting. Notwithstanding anything in the Bylaws to the contrary, no business shall be conducted at the annual meeting except in accordance with the procedures set forth in this section.The Chairman of the annual meeting shall, if the facts warrant, determine and declare to the meeting that business was not properly brought before the meeting in accordance with the provisions of this section, and if the Chairman should so determine, he or she shall so declare to the meeting and any such business not properly brought before the meeting shall not be transacted. SECTION 2.SpecialMeetings. Special meetings of the stockholders may be called at any time for any purpose or purposes by the Chief Executive Officer, by a majority of the Board of Directors, or by a majority of the Executive Committee.Stockholders entitled to cast a majority of all votes entitled to be cast at a special meeting may request that the Board of Directors call a special meeting of the stockholders for the purpose or purposes stated in the written request.Upon receiving the request, the Secretary shall inform the requesting stockholders of the reasonably estimated costs of preparing and mailing the notice of the meeting.Upon payment of those costs to the Corporation, the Board of Directors shall determine the validity of the request and, if valid, shall determine the time (which shall be not less than 90 nor more than 110 days from the date the request was received) and place of the meeting.If a special meeting is to be called at the request of stockholders as contemplated by this Section 2, the Corporation may request that each stockholder who has requested the meeting provide the information such stockholder would be required to provide by Section 1 of this Article I if the matter or matters proposed to be acted upon at the special meeting were being proposed by the stockholder at an annual meeting.If a special meeting is to be called at the request of stockholders as contemplated by this Section 2 for the purpose of electing directors, the Corporation may request that each stockholder who has nominated a person for election as a director provide the information such stockholder would be required to provide by Section 3 of Article II if the stockholder submitted nominations of persons for election as directors at the annual meeting.However called, the Secretary shall give notice of the time and place of the special meeting and the business to be transacted at the meeting in accordance with Section 4 of this Article I.No business other than that stated in the notice shall be transacted at any special meeting. SECTION 3.PlaceofMeetings. All meetings of stockholders shall be held at the principal offices of the Corporation at Towson, Baltimore County, Maryland, or at such other location in the United States of America as the Board of Directors may provide in the notice of the meeting. SECTION 4.NoticeofMeetings. Notice of each meeting of the stock­holders shall be given to each stockholder either by written notice mailed to the stockholder's mailing address as it appears on the records of the Corporation or by a form of electronic transmission to an address consented to by the stockholder.The notice shall be given not more than 90 nor less than 20 days before the meeting and shall state the place, day, and hour at which the meeting is to be held.Notice of a meeting of the stockholders does not need to be given to any stockholder who waives notice in a signed writing filed with the records of the meeting either before or after the meeting is held. SECTION 5.Quorum. At any meeting of stockholders the presence in person or by proxy of the holders of record of a majority of the shares of stock entitled to vote at the meeting shall constitute a quo­rum.In the absence of a quorum, the stockholders entitled to vote who shall be present in person or by proxy at any meeting (or adjournment thereof) may, by a majority vote and without further notice, adjourn the meeting from time to time, but not for a period of over thirty days at any one time, until a quorum shall attend.At any adjourned meeting at which a quorum shall be present, any business may be transacted that could have been transacted if the meeting had been held as originally scheduled. SECTION 6.ConductofMeetings. Meetings of stockholders shall be presided over by the Chairman of the Board of Directors of the Corporation or, in the Chairman's absence, by the Vice Chairman of the Board, or if both of such officers are absent, by the President of the Corporation.The Secretary of the Corporation shall act as secretary of meetings of the stockholders and in the - 2 - Secretary's absence, the records of the proceedings shall be kept and authenticated by such other person as may be appointed for that purpose at the meeting by the presiding officer.To participate in a meeting, stockholders must be present in person or by proxy; stockholders may not participate by means of a conference telephone or other communications equipment.The rules contained in the current edition of Robert's Rules of Order Newly Revised shall govern in all cases to which they are applicable and in which they are not inconsis­tent with these Bylaws and any special rules of order that the Board may adopt. SECTION 7.Approval of Minutes. The minutes of all meetings of stockholders shall be corrected and approved by a committee of directors designated by the Board and if none is designated, by the Corporate Governance Committee.At a subsequent meeting of stockholders, the minutes shall be available for review by astockholder. SECTION 8.Proxies. Stockholders may vote either in person or by proxy, and if by proxy, in any manner authorized by the Maryland General Corporation Law.A proxy that is dated more than 11 months before the meeting at which it is offered shall not be accepted unless the proxy shall state a longer period for which it is to remain in force.A written proxy shall be dated and signed by the stockholder, or the stockholder's duly authorized agent, but need not be sealed, witnessed or acknowledged.Proxies shall be filed with the Secretary of the Corporation at or before the meeting. SECTION 9.Voting. Except as otherwise provided in the charter of the Corporation, at all meetings of stockholders, each holder of shares of Common Stock shall be entitled to one vote for each share of Common Stock registered in the stockholder's name upon the books of the Corporation on the date fixed by the Board of Directors as the record date for the determination of stockholders entitled to vote at the meeting.Except as otherwise provided in the charter of the Corporation, all elections and matters submitted to a vote at meetings of stockholders shall be decided by a majority of all votes cast in person or by proxy, unless more than a majority of the votes cast is required by statute, by charter, or by these Bylaws.If the presiding officer shall so determine, a vote by ballot may be taken upon any election or matter, and the vote shall be so taken upon the request of the holders of ten percent of the stock present and entitled to vote on the election or matter.If the presiding officer shall so determine, the votes on all matters to be voted upon by ballot may be postponed to be voted on at the same time or on a single ballot. SECTION 10.InspectorsofElections. One or more inspectors may be appointed by the presiding officer at any meeting.If so appointed, the inspector or inspectors shall open and close the polls, receive and take charge of the proxies and ballots, decide all questions as to the qualifications of voters and the validity of proxies, determine and report the results of elections and votes on matters before the meeting, and do such other acts as may be proper to conduct the election and the vote with fairness to all stockholders. SECTION 11.ListofStockholders. Prior to each meeting of the stockholders, the Secretary of the Corporation shall prepare, as of the record date fixed by the Board of Directors with respect to the meeting, a full and accurate list of all stockholders entitled to vote at the meeting, indicating the number of shares and class of stock held by each.The Secretary shall be responsible for the production of that list at the meeting. - 3 - ARTICLEII BoardofDirectors SECTION 1.Powers. The property, business, and affairs of the Corporation shall be managed by the Board of Directors of the Corporation.The Board of Directors may exercise all the powers of the Corporation, except those conferred upon or reserved to the stockholders by statute, by charter or by these Bylaws.The Board of Directors shall keep minutes of each of its meetings and a full account of all of its transactions. SECTION 2.NumberofDirectors. The number of directors of the Corporation shall be 14 or such lesser number not less than eight as may from time to time be determined by the vote of three-fourths of the entire Board of Directors.However, the tenure of office of a director shall not be affected by any change in number. SECTION 3.Nomination of Directors. Only persons who are nominated in accordance with the following procedures shall be eligible for election as directors at a meeting of stockholders.Nominations of persons for election as directors may be made at a meeting of stockholders by or at the direction of the Board of Directors by any nominating committee or person appointed by the Board or by any stockholder of the Corporation entitled to vote for the election of directors at the meeting who complies with the notice procedures set forth in this section.Nominations, other than those made by or at the direction of the Board, shall be made pursuant to written notice delivered to or mailed and received by the Secretary of the Corporation at the principal executive offices of the Corporation not less than 120 days nor more than 150 days prior to the first anniversary of the date on which the Corporation first mailed its proxy materials in connection with the previous year’s annual meeting of stockholders; provided, however, that if the date of the annual meeting is more than 30 days earlier or more than 60 days later than the anniversary date of the previous year’s annual meeting, notice by the stockholder must be so received not more than 110 days prior to the annual meeting and not less than the later of 90 days prior to the annual meeting or 10 days following the day on which public announcement of the date of the annual meeting is first made.The notice to the Secretary shall set forth (a) as to each person whom the stockholder proposes to nominate for elec­tion or re-election as a director, (i) the name, age, business address and residence address of the person, (ii) the principal occupation or employment of the person, (iii) the class and number of shares of capital stock of the Corporation that are beneficially owned by the person, (iv) any other information relating to the person that is required to be disclosed in solicitations for proxies for election of directors pursuant to Regulation 14A under the Securities Exchange Act of 1934, and (v) the consent of the person to serve as a director of the Corporation if so elected; and (b) as to the stockholder giving the notice and the beneficial owner of the Corporation’s shares, if any, on whose behalf the nomination is made, (i) the name and record address of the stockholder and beneficial owner, (ii) the class and number of shares of capital stock of the Corporation that are owned of record or beneficially by the stockholder or beneficial owner, (iii) a description of any agreement, arrangement, or undertaking that has been entered into as of the date of the stockholder’s notice by, or on behalf of, the stockholder, the beneficial owner, or any of their respective affiliates or associates the effect or intent of which is to mitigate loss to, manage risk or benefit of share price changes for, or increase or decrease the voting power of the stockholder, the beneficial owner, or their respective affiliates or associates with respect to shares of capital stock of the Corporation, including but not limited to any derivative or short positions, profit interests, options, hedging transactions, and borrowed or loaned shares, and (iv) a representation that the stockholder will update or supplement the foregoing information as of the record date for the meeting not later than 10 days after the record date for the meeting.The Corporation may require any proposed nominee to furnish such other information as may reasonably be required by the Corporation to determine the eligibility of the proposed nominee to serve as a director of the Corporation. - 4 - The presiding officer of the meeting shall, if the facts warrant, determine and declare to the meeting that a nomination was not made in accordance with the foregoing procedure, and, if the presiding officer shall so determine and shall so declare to the meeting, the defective nomination shall be disregarded. SECTION 4.Election. Except as hereinafter provided, the members of the Board of Directors shall be elected each year at the annual meeting of stockholders by the vote of the holders of record of a majority of the shares of stock present in person or by proxy and entitled to vote at the meeting.Each director shall hold office until the next annual meeting of stockholders held after his or her election and until his or her successor shall have been duly elected and qualified, or until death, or until he or she shall have resigned, or shall have been removed as hereinafter provided.Each person elected as director of the Corporation shall qualify as such by written acceptance or by attendance at and participation as a director in a duly called meeting of the Board of Directors. SECTION 5.Removal. At a duly called meeting of the stockholders at which a quorum is present, the stockholders may, by vote of the holders of a majority of the votes entitled to be cast at the meeting, remove with or without cause any director or directors from office, and may elect a successor or successors to fill any resulting vacancy for the remainder of the term of the director so removed. SECTION 6.Vacancies. If any director shall die or resign, or if the stock­holders shall remove any director without electing a successor to fill the remaining term, that vacancy may be filled by the vote of a majority of the remaining members of the Board of Directors, although a majority may be less than a quorum.Vacancies in the Board created by an increase in the number of directors may be filled by the vote of a majority of the entire Board as constituted prior to the increase.A director elected by the Board of Directors to fill any vacancy, however created, shall hold office until the next annual meeting of stockholders and until his or her successor shall have been duly elected and qualified. SECTION 7.Meetings. Immediately after each annual meeting of stockholders at which a Board of Directors shall have been elected, the Board of Direc­tors shall meet, without notice, for the election of an Executive Committee of the Board of Directors, for the election of officers of the Corporation, and for the transaction of other business.Other regular meetings of the Board of Directors shall be held in the months of February, July, October and December on the day and at the time designated by the Chief Executive Officer.Special meetings of the Board of Directors may be called at any time by the Chief Executive Officer or by any two directors.Regular and special meetings of the Board of Directors may be held at such place, in or out of the State of Maryland, as the Board may from time to time determine. SECTION 8.NoticeofMeetings. Except for the meeting immediately following the annual meeting of stockholders, notice of the place, day and hour of a regular meeting of the Board of Directors shall be given in writ­ing to each director not less than three days prior to the meeting and delivered to the director or to the director's residence or usual place of business, or by mailing it, postage prepaid and addressed to the director at his or her address as it appears upon the records of the Corporation.Notice of special meetings may be given in the same way, or may be given personally, by telephone, or by tele­graph or facsimile message sent to the director's home or business address as it appears upon the records of the Corporation, not less than one day prior to the meeting. Unless required by these Bylaws or by resolution of the Board of Directors, no notice of any meeting of the Board of Directors need state the business to be transacted at the meeting.No notice of any meeting of the Board of Directors need be given to any director who attends, or to any director who, in writing executed and filed with the records of the meeting either before or after the holding thereof, waives notice. - 5 - SECTION 9.Quorum. A majority of the Board of Directors shall constitute a quorum for the transaction of business at meetings of the Board of Directors.Except as otherwise provided by statute, by charter, or by these Bylaws, the vote of a majority of the directors present at a duly constituted meeting shall be sufficient to pass any measure, and such decision shall be the decision of the Board of Directors.In the absence of a quorum, the directors present, by majority vote and without further notice, may adjourn the meeting from time to time until a quorum shall be present.The Board of Directors may also take action or make decisions by any other method that may be permitted by statute, by charter, or by these Bylaws. SECTION 10.PresumptionofAssent. A director of the Corporation who is present at a meeting of the Board of Directors at which action on any corpor­ate matter is taken shall be presumed to have assented to the action taken unless the director announces his or her dissent at the meeting, and (a)the dissent is entered in the minutes of the meeting, (b)before the meeting adjourns the director files with the person acting as the secretary of the meeting a written dissent to the action, or (c) the director forwards a written dissent within 24 hours after the meeting is adjourned by registered or certified mail to the Secretary of the Corporation.The right to dissent does not apply to a director who voted in favor of the action or who failed to announce his or her dissent at the meeting.A director may abstain from voting on any matter before the meeting by so stating at the time the vote is taken and by causing the abstention to be recorded or stated in writing in the same manner as provided above for a dissent. SECTION 11.Compensation. Each director shall be entitled to receive such remuneration as may be fixed from time to time by the Board of Directors.However, no director who receives a salary as an officer or employee of the Corporation or of any subsidiary thereof shall receive any remuneration as a director or as a member of any committee of the Board of Directors.Each director may also receive reimbursement for the reasonable expenses incurred in attending the meetings of the Board of Directors, the meetings of any committee thereof, or otherwise in connection with attending to the affairs of the Corporation. ARTICLE III Committees SECTION 1.Executive Committee. At its first meeting after the annual meeting of the stockholders, the Board of Directors shall elect an Executive Committee consisting of at least five members of the Board, of whom the Chairman of the Board, if any, shall be one.The Board shall designate a Chairman of the Executive Committee who shall serve as Chairman of the Executive Committee at the pleasure of the Board.During the intervals between the meetings of the Board of Directors, the Executive Committee shall possess and may exercise all powers in the management and direction of the business and affairs of the Corporation except as limited by the Maryland General Corporation Law or by resolution of the Board of Directors.All action taken by the Executive Committee shall be reported to the Board of Directors at its meeting next succeeding such action, and shall be subject to revision and alteration by the Board, provided that no rights of third parties may be adversely affected by any revision or alteration.Delegation of authority to the Executive Committee shall not relieve the Board of Directors or any director of any responsibility imposed by law or statute or by charter. - 6 - SECTION 2.Other Committees. From time to time the Board of Directors by resolution adopted by the affirmative vote of a majority of the members of the entire Board may provide for and appoint other committees to have the powers and perform the duties assigned to them by the Board of Directors. SECTION 3.Meetings of Committees. Each committee of the Board of Directors shall fix its own rules of procedure, and shall meet as provided by those rules or by resolution of the Board, or at the call of the chairman or any two members of the committee.A majority of each committee shall constitute a quorum thereof, and in every case the affirmative vote of a majority of the entire committee shall be necessary to take any action.Each committee may also take action by any other method that may be permitted by statute, by charter, or by these Bylaws.In the event a member of a committee fails to attend any meeting of the committee, the other members of the committee present at the meeting, whether or not they constitute a quorum, may appoint a member of the Board of Directors to act in the place of the absent member.Regular minutes of the proceedings of each committee and a full account of all its transactions shall be kept in a book provided for that purpose.Vacancies in any committee of the Board of Directors shall be filled by the Board of Directors. ARTICLE IV Officers SECTION 1.Election and Tenure. The Board of Directors may elect a Chairman and a Vice Chairman from among the directors.The Board of Directors shall elect a President, a Treasurer and a Secretary, and one or more Vice Presidents, one or more Assistant Treasurers, one or more Assistant Secretaries, and such other officers with such powers and duties as the Board may designate, none of whom need be a director.Each officer shall hold office until the first meeting of the Board of Directors after the annual meeting of stockholders next succeeding his or her election and until a suc­cessor shall have been duly chosen and qualified or until he or she shall have resigned or been removed.All elections to office shall be by a majority vote of the entire Board of Directors. SECTION 2.ChairmanoftheBoard. The Chairman of the Board shall preside at all meetings of stockholders and of the Board of Directors at which he or she shall be present.The Chairman shall have such other powers and perform such other duties as from time to time may be assigned by the Board of Directors. SECTION 3.ViceChairmanoftheBoard. The Vice Chairman of the Board, in the absence of the Chairman of the Board, shall preside at all meetings of stock­holders and the Board of Directors.(In the absence of the Chairman and the Vice Chairman, the Board of Directors shall elect a chairman of the meeting.)The Vice Chairman shall have such other powers and perform such other duties as from time to time may be assigned by the Board of Directors or by the Chairman of the Board. SECTION 4.President. The President shall be the Chief Executive Officer of the Corporation and, subject to the control of the Board of Directors and the Executive Committee, shall have general charge and supervision of the Corporation's business, affairs, and properties.The President shall have authority to sign and execute, in the name of the Corporation, all authorized deeds, mortgages, bonds, contracts or other instruments.The President may sign, with the Secretary or the Treasurer, stock certificates of the Corporation.In the absence of the Chairman and the Vice Chairman of the Board, - 7 - the President shall preside at meetings of stockholders.In general, the President shall perform all the duties ordinarily incident to the office of a president of a corporation, and such other duties as, from time to time, may be assigned by the Board of Directors or by the Executive Committee. SECTION 5.Vice Presidents. Each Vice President, which term shall include any Executive Vice President, Senior Vice President, or Group Vice President, shall have the power to sign and execute, unless otherwise provided by resolution of the Board of Directors, all contracts or other obligations in the name of the Corporation in the ordinary course of business, and with the Secretary, or with the Treasurer, or with an Assistant Secretary, or with an Assistant Treasurer, may sign stock certificates of the Corporation.At the request of the President or in the President's absence or during the President's inability to act, the Vice President or Vice Presidents shall perform the duties and exercise the functions of the President, and when so acting shall have the powers of the President.If there is more than one Vice President, the Board of Directors may determine which one or more of the Vice Presidents shall perform any of such duties or exercise any of such functions, or if the determination is not made by the Board, the President may make the determination.The Vice President or Vice Presidents shall have such other powers and perform such other duties as may be assigned by the Board of Directors or by the President.For purposes of this Article IV, Section 5, the term Vice President does not include a Vice President appointed pursuant to Article IV, Section 9. SECTION 6.Secretary. The Secretary shall keep the minutes of the meetings of the stockholders, of the Board of Directors, and of the Executive Committee, including all the votes taken at the meetings, and record them in books provided for that purpose.The Secretary shall see that all notices are duly given in accordance with the provisions of these Bylaws or as required by statute.The Secretary shall be the custodian of the records and of the corporate seal of the Corporation.The Secretary may affix the corporate seal to any document executed on behalf of the Corpora­tion, and may attest the same.The Secretary may sign, with the President or a Vice President, stock certificates of the Corporation.In general, the Secretary shall perform all duties ordinarily incident to the office of a secretary of a corporation, and such other duties as, from time to time, may be assigned by the Board of Directors or by the President. SECTION 7.Treasurer. The Treasurer shall have charge of and be responsible for all funds, securities, receipts and disbursements of the Corporation, and shall deposit or cause to be deposited, in the name of the Corporation, all moneys or other valuable effects in such banks, trust companies, or depositories as he or she shall designate subject to the control of the Board of Directors.The Treasurer shall cause the disbursement of the funds of the Corporation as may be required in the conduct of its business.In general, the Treasurer shall perform all the duties ordinarily incident to the office of a treasurer of a corporation, and such other duties as, from time to time, may be assigned by the Board of Directors or by the President. SECTION 8.Subordinate Officers. The subordinate officers shall consist of such assis­tant officers and agents as may be deemed desirable and as may be elected by a majority of the members of the Board of Directors. Each such subordinate officer shall hold office for such period, have such authority and perform such duties as the Board of Directors or the President may prescribe. SECTION 9.Appointed Vice Presidents. The Chief Executive Officer may from time to time appoint one or more Vice Presidents with such administrative powers and duties as may be designated or approved by the Chief Executive Officer.An appointed Vice President shall not be a corporate officer and may be removed by the Chief Executive
